J. B. McPHERSON, District Judge.
Thomas A. McAvoy was qualified as trustee of the bankrupts on August 8, 1905. On January 26, 1910, the referee removed him and appointed a new trustee. This action has never been passed upon or approved by either judge of this district, and as general order No. 13 provides that a trustee ‘‘shall be removable by the judge only” it follows that the order of January 26th was on its face coram non judice, and therefore void. As a necessary’ consequence the remainder of that order appointing a new trustee, and the subsequent order of March 15, 1910, directing Mc-Avoy to turn over to the new trustee the assets that came into his hands under the appointment of 1905, must also fall as having no legal foundation. These' two orders are therefore formally‘set aside; but, as the referee’s certificate sets forth sufficient reasons for an inquiry into the conduct of McAvoy as trustee, a rule is nqw granted upon him returnable March 13, 1911, at 10 a. m., before the District Court in room 310, to show cause why he should not be removed as trustee, at which time a hearing upon the rule will be had. If the trustee desires to file' an answer, he may do so on or before March 5th. Service of the rule to be made on or before March 4th.